Citation Nr: 1219347	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-32 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 18, 1988 rating decision which granted service connection for schizoaffective disorder, bipolar type, competent, and assigned a noncompensable rating.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to April 1985.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2008, the Veteran testified at a Travel Board hearing before the undersigned.  

In a January 2010 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum decision, the Court vacated the Board's decision.


FINDINGS OF FACT

1.  In a November 18, 1988 rating decision, the RO granted service connection for schizoaffective disorder, bipolar type, competent, and assigned a noncompensable rating; an appeal to that decision was not initiated.

2.  The November 18, 1988 rating decision incorrectly applied the regulations which existed at the time and did involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

3.  At the time of the November 1998 rating decision, the Veteran's schizoaffective disorder, bipolar type, was manifested by definite impairment of social and industrial adaptability.  


CONCLUSION OF LAW

The criteria for revision or reversal of the November 18, 1988 rating decision which granted service connection for schizoaffective disorder, bipolar type, competent, and assigned a noncompensable rating, on the basis of CUE, have been met, and a 30 percent rating is warranted.  38 C.F.R. § 3.105 (2011).; 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.125, 4.130, 4.132, Diagnostic Code 9206 (1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Veteran has alleged CUE in a November 18, 1988 rating decision which granted service connection for schizoaffective disorder, bipolar type, competent, and assigned a noncompensable rating under Diagnostic Code 9206.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).



CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

The Veteran and his representative contend that he should have been assigned a higher rating for his psychiatric disorder in the November 18, 1988 rating decision which granted service connection.  They maintain that the medical evidence reflected symptoms consistent with a higher rating pursuant to Diagnostic Code 9206 and 38 C.F.R. §§  4.3, 4.7, 4.10, and 4.132.  See Written Statement from the Veteran's representative dated July 28, 2006.  The Veteran and his representative further stated that the RO improperly disregarded the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.125, and 4.130.  

The schedule of ratings for mental disorders in effect in November 1988 (38 C.F.R. § 4.132, Diagnostic Code 9206) provided that a noncompensable rating was warranted when there psychosis in full remission.  A 10 percent rating was warranted for mild impairment of social and industrial adaptability.  A 30 percent rating was warranted when there was definite impairment of social and industrial adaptability.  A 50 percent rating was warranted when there was considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted for lesser symptomatology (than for 100 percent) such as to produce severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.

38 C.F.R. § 4.125 provided that the field of mental disorders represents the greatest possible variety of etiology, chronicity and disabling effects, and requires differential consideration in these respects.  These sections under mental disorders are concerned with the rating of psychiatric conditions, specifically psychotic and psychoneurotic disorders and psychological factors affecting physical conditions as well as organic mental disorders.  Advances in modern psychiatry during and since World War II have been rapid and profound and have extended to the entire medical profession a better understanding of and deeper insight into the etiological factors, psychodynamics, and psychopathological changes which occur in mental disease and emotional disturbances.  The psychiatric nomenclature employed is based upon the Diagnostic and Statistical Manual of Mental Disorders, Third Edition (DSM-III), American Psychiatric Association.  This nomenclature has been adopted by the Veterans Health Services and Research Administration of the Department of Veterans Affairs.  It limits itself to the classification of disturbances of mental functioning.  To comply with the fundamental requirements for rating psychiatric conditions, it is imperative that rating personnel familiarize themselves thoroughly with this manual (American Psychiatric Association Manual, 1980 Edition) which will be hereinafter referred to as the APA manual.

In November 1988, 38 C.F.R. § 4.130 provided that the severity of disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  The rating board must not underevaluate the emotionally sick veteran with a good work record, nor must it overevaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints is only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  The examiner's classification of the disease as "mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be.  In evaluating disability from psychotic disorders it is necessary to consider, in addition to present symptomatology or its absence, the frequency, severity, and duration of previous psychotic periods, and the veteran's capacity for adjustment during periods of remission.  Repeated psychotic periods, without long remissions, may be expected to have a sustained effect upon employability until elapsed time in good remission and with good capacity for adjustment establishes the contrary.  Ratings are to be assigned which represent the impairment of social and industrial adaptability based on all of the evidence of record.  (See § 4.16 regarding the issue of individual unemployability based on mental disorder.)  Evidence of material improvement in psychotic disorders disclosed by field examination or social survey should be utilized in determinations of competency, but the fact will be borne in mind that a person 


who has regained competency may still be unemployable, depending upon the level of his or her disability as shown by recent examinations and other evidence of record.

In the November 1988 rating decision, the RO assigned a noncompensable rating under Diagnostic Code 9206 based on the evidence of record which included medical reports from MacDill Air Force Base dated in 1988.  Medical records dated February 1988 through June 1988 reflected diagnoses of schizoaffective disorder, bipolar type; alcohol abuse, in remission; and personality disorder, not otherwise specified.  The Veteran's service treatment records and prior psychiatric reports were also of record.  A June 1988 report from MacDill Air Force Base showed that the Veteran was married and had a 5-year old son.  He had been seen for treatment in February 1988 with complaints of irrational thoughts and disorganized behaviors.  He responded to supportive therapy and did not necessitate neuroleptic medication.  The Veteran reported that he was working for the United States Postal Service and enjoyed his job.  He also enjoyed his participation in Alcoholics Anonymous.  On mental status examination, his speech was characterized by a significant amount of circumstantiality and tangentiality with great difficulty in reaching a logical goal.  His thought content revealed confused thought, but no blatant psychotic productivity.  It was noted that in January 1988, the Veteran reported that he had auditory hallucinations and was hyper-religious.  He indicated to the examiner that he had been acutely dysfunctional for about a week.  The evaluation also revealed that the Veteran was oriented in all spheres and was cognitively intact.  He exhibited adequate insight and good judgment.  It was noted that he was employed full-time and was not taking any medication.  The diagnoses were schizoaffective disorder, bipolar type; alcohol abuse, in remission; and personality disorder, not otherwise specified.  The examiner noted marked impairment for further military duty and definite for social and industrial adaptability.

In the November 1988 rating decision, the RO assigned the noncompensable rating with an emphasis on the Veteran's ability to work full-time and the absence of the need for medication, indicating that his disability presumably did not affect his employability.  

The Veteran argues that there was sufficient evidence of record in 1988 to award a higher rating for his schizoaffective disorder, bipolar type.  He essentially maintains that the medical evidence of record did not support the RO's assignment of a noncompensable rating.  He maintains that the medical evidence reflected symptoms consistent with a higher rating pursuant to Diagnostic Code 9206 and 38 C.F.R. §§  4.3, 4.7, 4.10, and 4.132.  Also, and significantly, he maintains that the noncompensable rating specifically required that psychosis be in full remission, which his manifestly was not, with all evidence of record supporting that finding and indicating that a compensable rating was warranted.  

The Veteran has submitted lay evidence and a service record in support of his appeal.  However, the service record is entirely cumulative of evidence of record in November 1988, as it shows that the Veteran was placed on temporary disability retirement by the Marine Corps receiving a 30 percent rate.  And the lay evidence represents current lay recollections and was not of record in November 1988, could not have been before the adjudicator, and cannot be the basis of CUE.  

The Board must consider the regulations in effect in 1988 as well as the evidence of record at that time.

In the Memorandum decision, the Court pointed out that an analysis with why the correction application of the rating criteria in 1988 was applied and constituted the assigned noncompensable rating which seemed to require that the psychosis be in "full remission," where the evidence of record showed that the Veteran had a diagnosis of schizoaffective disorder, bipolar type, and current symptomatology.  

The Veteran essentially does not argue that the correct facts, as they were known at the time, were not before the adjudicator, but rather asserts that the statutory or regulatory provisions extant at the time were incorrectly applied in that the rating schedule was not properly applied.  Also, he argues that the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, since the rating criteria for the noncompensable rating required that the Veteran be in remission from his diagnosed psychosis.  The 


Veteran and his representative argue that the RO improperly disregarded the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.125, and 4.130.  

In viewing the regulations in effect in 1988, when the November 1988 rating decision was promulgated, and being mindful of the Court's guidance, the Board finds that there was CUE in that November 1988 rating decision because the rating criteria was incorrectly applied.  The evidence manifestly showed that the Veteran's schizoaffective disorder, a psychosis, was not in full remission.  In listing his diagnoses, the medical records indicated that his alcohol abuse was in remission.  By not indicating the same for the schizoaffective disorder, it is reasonable to conclude that it was not in fact in remission.  This is supported by the clinical findings which reflected current symptoms.  The level of impairment of the Veteran's social and industrial adaptability was described by the examiner as being "definite."  The rating criteria in effect at that time provided a 30 percent rating when there was definite impairment of social and industrial adaptability.  This is the exact description made by the mental health physician who examined the Veteran.  As such, the Veteran was entitled to a 30 percent rating.  

However, since the June 1988 examiner provided an evaluation which specifically coincided with the pertinent rating criteria and did not indicate that the Veteran had considerable impairment of social and industrial adaptability, the Board cannot find that there was such a level of impairment.  The examiner's assessment was supported by the evidence of record.  Specifically, the Veteran stated that he was enjoying his employment, enjoying other activity, and only had "some marital disagreements."  He did not report any other social impairment and was employed full time.  After his January/February 1988 psychiatric episode, it was noted that he responded to supportive therapy and did not necessitate neuroleptic medication.  His symptoms in January/February 1988 lasted for only about one week during which time he was described as "acutely" dysfunctional.   At his subsequent hearing at the RO in August 1988, the Veteran indicated that he had to take one week off from work in February 1988 because of his psychiatric symptoms, at which time he sought medical treatment.  He stated that he had not gone for treatment on a regular basis since February 1988 and was currently employed at the post office where he had a lot of interaction with other people.  He stated that he enjoyed his work a lot.  As such, the Board does not find a basis for considerable impairment of social and industrial adaptability.  Further, the representative at the time of the Veteran's Board hearing in June 2008 has argued that a 30 percent rating was warranted as the Veteran's psychiatric disability has not materially changed in severity level since 1988 and he current has been awarded 30 percent rating for his current symptoms.  See Hearing transcript dated June 12, 2008, pages 7 and 10.  

In sum, the Veteran and his representative have shown that the regulatory provisions extant the time of the November 18, 1988 rating decision were incorrectly applied.  The record establishes that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Thus, there was CUE in the November 18, 1988 rating decision which granted service connection for schizoaffective disorder, bipolar type, competent, and assigned a noncompensable rating, as the criteria for a 30 percent rating were met and the assignment of that rating was in order.

Finally, in a  statement received in April 2012 the Veteran's attorney argued that the Board should find that the November 1988 rating decision contained CUE for assigning a noncompensable rating and that the case should then be remanded to the RO to determine the appropriate compensable rating to be assigned.  However, for the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (emphasis added).  A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Thus, there is no prejudice to the Veteran by the Board's assignment of a 30 percent rating without first remanding the case to the RO to 

for consideration of the appropriate compensable rating, as the RO already made a determination based upon these same facts and law in November 1988.


ORDER

There was CUE in a November 18, 1988 rating decision which granted service connection for schizoaffective disorder, bipolar type, competent, and assigned a non-compensable rating, and a 30 percent rating is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


